PER CURIAM.
In view of the nature of the business in which the defendant in this action was engaged, and the quasi public character of its services, and the inconvenience to a portion of the public which would have resulted from the granting of a preliminary injunction in this action at the season of the year at which it was applied for, we are of the opinion that the _ court below was justified in denying the motion; and for that reason the order appealed from should be affirmed, without costs to either party, but with leave to the plaintiff to renew his motion for a preliminary injunction, provided such renewal is made within a reasonable time after the announcement of our decision upon this appeal.